811 F.2d 1504Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John F. DUNSETH, Plaintiff-Appellant,v.FULLER MOTOR SALES, INC., a body corporate, Defendant-Appellee.
No. 86-1134.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Feb. 2, 1987.

Before RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
John F. Dunseth, appellant pro se.
Barry Bach and Thomas Carl Cardaro, Smith, Somerville & Case, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from the entry of summary judgment on the plaintiff's claim of defamation and malicious prosecution is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Dunseth v. Fuller Motor Sales, C/A No. 83-190-JFM (D.Md., May 6, 1986).


2
AFFIRMED.